Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-14-00604-CV

                                   IN RE Ronald E. GOTANCO, M.D.
                                       and Star Anesthesia, P.A.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 1, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 26, 2014, relators Ronald E. Gotanco, M.D. and Star Anesthesia, P.A., filed a

petition for writ of mandamus. The court has considered relators’ petition for writ of mandamus,

the responses filed on behalf of the respondent and real parties in interest, and relators’ reply, and

is of the opinion that relators are not entitled to the relief sought. Accordingly, the petition for writ

of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                          PER CURIAM




1
  This proceeding arises out of Cause No. 2012-CI-09786, styled Tonya R. Catalano and Anthony N. Catalano v.
Ronald E. Gotanco, M.D. and Star Anesthesia, P.A., pending in the 131st Judicial District Court, Bexar County, Texas,
the Honorable Barbara Hanson Nellermoe presiding.